793 F.2d 1291
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN v. HEATH, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-5568
United States Court of Appeals, Sixth Circuit.
5/14/86

AFFIRMED
W.D.Ky.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF KENTUCKY
BEFORE:  MERRITT and JONES, Circuit Judges and THOMAS, Senior District Judge.*
PER CURIAM.


1
Claimant John Heath appeals the denial of his claim for Social Security disability benefits.  The Secretary has determined that Heath's impairment does not preclude him from performing 'light work' as defined in the regulations, 20 C.F.R. Sec. 404.1567(b) (1985), and that, considering his age, work experience, and education, he is not disabled.  See 20 C.F.R. Pt. 404, Subpt.  P, App. 2, Table 2, Rule 202.20 (1985).  This court must affirm the Secretary's findings unless there is no substantial evidence to support them.  Kirk v. Secretary of H.H.S., 667 F.2d 524, 535 (6th Cir. 1981).  Viewing the evidence as a whole, this court is persuaded that the Secretary's findings are supported by substantial evidence.  The judgment below is, therefore, AFFIRMED.



*
 The Honorable William K. Thomas, Senior District Judge for the Northern District of Ohio, sitting by designation